Per Curiam.

We have formerly decided, that the defendant had a right to call on the plaintiff for the particulars of his demand, where they are not disclosed in his declaration. Equal justice seems to require that the plaintiff also, should be allowed to demand of the defendant, the particulars of his set-off when they are not specified in the notice. The plaintiff may take his rule, that the defendant deliver to the plaintiff’s attorney, an account in writing of the particulars of his set-off* within twenty days, or that in default thereof, he be precluded from giving evidence at the trial in support of the same.
Rule granted.